DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The abstract of the disclosure is objected to because lines 5-7 appear to include typographical errors since they do match the subject matter seen in the drawings or disclosed in the specification. Specifically, lines 5-7 recite “The connector includes a tube housing section for accommodating the end portion of the connector. The braided tube and the connector accommodated in the tube housing section are adhesively fixed by an adhesive”. Based on the drawings and specification (see paragraph 28, for example), it is believed that this passage is intended to recite “The connector includes a tube housing section for accommodating the end portion of the braided tube. The braided tube and the connector are adhesively fixed by an adhesive”.   Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 7-8 recite the phrase “wherein the connector includes a tube housing section for accommodating the end portion of the connector”. However, (1) the phrase “the end portion of the connector” lacks proper antecedent basis and (2) it is unclear how the tube housing section can “accommodate” the connector when it is “included” by the connector. Since the only “end portion” recited earlier in the claim is that of the “braided tube” and the drawings show tube housing section 161 accommodating the braided tube 1, it is believed that this phrase is intended to recite “wherein the connector includes a tube housing section for accommodating the end portion of the braided tube”. For the sake of examination, this is the interpretation applied to lines 7-8 of claim 1.
Re claim 1, lines 9-10 recite the phrase “wherein the braided tube and the connector accommodated in the tube housing section are adhesively fixed by an adhesive”. However, it is unclear how the connector can be “accommodated” in the tube housing section when the claim earlier recites that the connector “includes” the tube housing section. In view of paragraph 28 of the Specification, it is believed that this phrase is intended to recite “wherein the braided tube and the connector are adhesively fixed by an adhesive”. For the sake of examination, this is the interpretation applied to lines 9-10 of claim 1.
Re claim 5, lines 4-5 recite “the inner diameter of the tube housing section on the side of the liquid flow passage”. Although claim 4 (upon which claim 5 depends) introduces “an inner diameter of the tube housing section”, claim 4 does not specific that this diameter is located “on the side of the liquid flow passage”. Therefore, it is unclear whether the “inner diameter of the tube housing section” of claim 5 is the same as that of claim 4 or different from that of claim 4. For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 5 to recite “[[the]] an inner diameter of the tube housing section on the side of the liquid flow passage”. 
Re claim 7, line 2 recites “the strand” but claim 1 introduces “braided strands”. Since claim 1 recites multiple “strands” while claim 7 only recites a single “strand”, it is unclear if claim 7 was intended to refer to each of the strands having a “void” or to only a single one of the strands having a “void”. For the sake of examination, the former is the interpretation applied to the claim. It is suggested to amend claim 7 to recite “wherein each of the strands of the braided wire are located in a respective void, each void having a width that is 30 µm or less”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (PG PUB 2006/0264904) in view of Stevens (PG PUB 2002/0132076).
Re claim 1, Kerby discloses a medical braided tube assembly (the entire assembly seen in Fig 3; it is noted that all reference characters refer to Fig 3 unless otherwise noted) comprising: a braided tube 30+31+32 comprising a hollow cylindrical inner resin layer 32 (“flexible polymer”, Para 44), a braided wire 31 (“a braid”, Para 47) including braided strands (“one or more support members that can comprise, for example, a braid”, Para 47) and being provided over a periphery of the inner resin layer (as seen in Fig 3), and an outer resin layer 30 (“flexible polymer”, Para 44) provided to cover peripheries of the inner resin layer and the braided wire (as seen in Fig 3); and a connector 16 (comprising layers 105+107, Para 93) provided at an end portion (the “end portion” being the portion of tube 30+31+32 residing within the connector 16) of the braided tube (as seen in Fig 3), wherein the connector includes a tube housing section (labeled in annotated Fig A below) for accommodating the end portion of the braided tube (as seen in Fig 3), wherein the braided tube accommodated in the tube housing section and the connector are adhesively fixed by an adhesive (“the layer 105 may include […] modified polyolefin adhesive resin” and “the adhesive may act as a tie layer between the shaft 12 and the layer 105”, Para 94), wherein the adhesive is provided to seal an end face (labeled in annotated Fig A below) of the braded tube (as seen in Fig 3). Kerby does not explicitly disclose that the braided wire extends to the end face of the braided tube and, therefore, Kerby does not explicitly disclose that the adhesive also seals an entire periphery of the braided wire.  
Keith, however, teaches producing a continuous length of tube 35 (Fig 2) having an inner resin layer 40 (Col 5, Lines 40-41), a braided wire 39, and an outer resin layer 38 (Col 5, Line 40), wherein the continuous length of tube includes the braided wire extending along its entire length (“when the mandrel 73 has been completely processed so that all layers of braid and resin are finished”, Col 7, Lines 58-63) and is cut to size to produce multiple braided tubes (Fig 2; “the mandrel 73 or tubing will be cut into lengths matching the specified distances”, Col 7, Lines 58-63). Since the braided wire extends the entire length of the continuous length of tube, one of ordinary skill in the art would recognize that cutting the continuous length to size would result in each end face of the resulting braided tube(s) having the braided wire exposed. Keith teaches that producing a braided tube in this manner allows for the braided tube to be cut to a specified length and allows for the production of multiple braided tubes to be formed from a single continuous length (Col 7, Lines 58-63). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kerby to include braided tube such that its braided wire is exposed at its end face, as taught by Keith, for the purpose of employing a production method that allows for customized length and the production of multiple braided tubes from one single continuous length (Col 7, Lines 58-63). One of ordinary skill in the art would recognize by that providing Kerby’s braided tube with its braided wire exposed would result in the adhesive sealing an entire periphery of the braided wire since the adhesive seals the entire end face of the braided tube. 

    PNG
    media_image1.png
    674
    841
    media_image1.png
    Greyscale

Re claim 2, Kerby discloses that the adhesive is provided over the inner resin layer, the braided wire, and the outer resin layer at the end face of the braided tube (as seen in Fig 3; “the adhesive may act as a tie layer between the shaft 12 and the layer 105”, Para 94).  
Re claim 3, Kerby discloses that the connector further comprises a flow path (the entire spaced defined by the inner surface of layer 105 of the connector 16; seen in Fig 3) for passing a working fluid flowing through the braided tube (as seen in Fig 3, lumen 15 extends through the inner surface of layer 105 and, therefore, the flow path passes a working fluid within lumen 15), wherein the tube housing section for accommodating the end portion of the braided tube is provided at an end portion of the flow path (as seen in Fig 3 and Fig A above, the tube housing section is provided at the distal end of the flow path), wherein the adhesive is provided over an inner peripheral surface (the “inner peripheral surface” being the inner surface of layer 105) of the flow path (“the adhesive may act as a tie layer between the shaft 12 and the layer 105”, Para 94) and the end face of the braided tube (as seen in Fig 3).  
Re claim 4, Kerby discloses that the flow path includes the tube housing section and a liquid flow passage (labeled in annotated Fig B below) which is communicated with the tube housing section (as seen in Fig 3 and Fig B below), wherein an end portion (to the right in Fig 3 and Fig B below) of the liquid flow passage on a side of the tube housing section has an inner diameter D1 (labeled in Fig B below) which is smaller than an inner diameter D2 (labeled in Fig B below) of the tube housing section and larger than an inner diameter D3 (labeled in Fig B below) of the braided tube (as seen in Fig B below), wherein a step portion (labeled in Fig B below) for suppressing excessive insertion of the braided tube is provided between an inner peripheral surface (the “inner peripheral surface” being the inner surface of the portion of layer 105 found to the right of the “step portion”, as labeled in Fig B below) of the tube housing section and an inner peripheral surface (the “inner peripheral surface” being the inner surface of the portion of layer 105 found in the “liquid flow passage”, as labeled in Fig B below) of the liquid flow passage (as seen in Fig 3 and Fig B below), wherein the adhesive is provided over the inner peripheral surface of the liquid flow passage and the end face of the braided tube (“the adhesive may act as a tie layer between the shaft 12 and the layer 105”, Para 94; as seen in Fig 3).

    PNG
    media_image2.png
    661
    840
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (PG PUB 2006/0264904)/Keith et al. (US Pat 6,841,214) in view of Moorehead (US Pat 4,068,659).
Re claim 5, Kerby/Keith disclose all the claimed features except that the inner peripheral surface of the tube housing section has a tapered shape in which the inner diameter gradually decreases from an insertion side of the braided tube to a side of the liquid flow passage, wherein the inner diameter of the tube housing section on the side of the liquid flow passage is smaller than an outer diameter of the braided tube. Moorehead, however, teaches a tube assembly (Fig 6) comprising a tube 24 (Fig 6) and a connector 52 (Fig 6), wherein the connector comprises a tube housing section 66 (Fig 5) having an inner peripheral surface with a tapered shape (as seen in Fig 5; Col 7, Lines 44-47) in which the inner diameter gradually decreases from an insertion side (to the left in Fig 5,6) of the tube to a side (to the right in Fig 5,6) of a liquid flow passage 60+72 (Fig 5), wherein the inner diameter of the tube housing section on the side of the liquid flow passage is smaller than an outer diameter of the tube (Col 7, Lines 48-55) for the purpose of providing a fluid tight means of securing the tube to the connector (Col 7, Line 66 – Col 8, Line 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kerby/Keith to include the tube housing section with an inner peripheral surface having a tapered shape and an inner diameter smaller than an outer diameter of the braided tube, as taught by Moorehead, for the purpose of providing a fluid tight means of securing the tube to the connector (Col 7, Line 66 – Col 8, Line 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (PG PUB 2006/0264904)/Keith et al. (US Pat 6,841,214) in view of Roth et al. (US Pat 5,797,886).
Re claim 6, Kerby/Keith disclose all the claimed features except explicitly disclosing that the adhesive comprises an ultraviolet curable resin that is cured by irradiation with ultraviolet rays, and the connector comprises a material that transmits ultraviolet rays.  Roth, however, teaches using an ultraviolet (UV) curable resin that is cured by irradiation with UV rays as an adhesive 214 (Fig 22; Col 19, Lines 28-42) between a tube 190 (seen in Fig 22 but not labeled; labeled in Fig 20) and a connector 200 (Fig 22) formed of a material that transmits UV rays (Col 21, Lines 4-7) for the purpose of providing a quick attachment and a fluid tight seal (Col 3, Lines a8-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kerby/Keith to include the adhesive as an ultraviolet curable resin and to include the connector with material that transmits UV rays, as taught by Roth, for the purpose of providing a quick attachment and a fluid tight seal (Col 3, Lines 18-24).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kerby et al. (PG PUB 2006/0264904)/Keith et al. (US Pat 6,841,214) in view of Mortier et al. (US Pat 5,730,733).
Re claim 7, Kerby discloses that each strand of the braided wire is fully enveloped by the outer resin layer (as seen in Fig 3) and, thus, Kerby also discloses that a void (i.e. the empty space within the outer resign layer that the strand resides in) having the same diameter/width as the strand is provided for each strand in a cross section perpendicular to a tube longitudinal direction. However, Kerby is silent as the dimension of the width of either the strand or the void and, therefore, Kerby/Keith does not explicitly disclose that the void has a width of 30 µm or less. Mortier, however, teaches a braided tube (as seen in Fig 2B) comprising an inner resin layer 24 (Fig 2B), strands 34 (Fig 2A) forming a braided wire 26 (Fig 2B), and an outer resin layer 28 (Fig 2B) (Col 3, Line 53 – Col 4, Line 8) wherein each strand of the braided wire is fully enveloped by the outer resin layer (as seen in Fig 2B) and has a width of less than 30 µm (“20-25 µm”, Col 4, Lines 19-21,27-28) (resulting in the voids formed by the outer resin layer also having a width of less than 30 µm) for the purpose of providing the tube with high flexibility but also very high burst pressure, tensile strength and torsional rigidity (Col 4, Lines 14-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kerby/Keith to include the strands of the braided wire, and thus the voids within which the strands of the braided wire reside, with a diameter less than 30 µm, as taught by Mortier, for the purpose of providing the tube with high flexibility but also very high burst pressure, tensile strength and torsional rigidity (Col 4, Lines 14-17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783